DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (US Patent Application Pub. No.: US 2018/0006541 A1).
For claim 1, Li et al. disclose the claimed invention comprising: an arc-shaped stator yoke portion (see figure 1, also see figure below), extended along an arc of a circle having an axis as a center of the circle (see figure 1); and a stator tooth portion (reference numeral 111, see figure 1), including: a tooth body segment (see figure 1, also see figure below), formed by protruding along a centripetal axis from the arc-shaped stator yoke portion (see figure 1, also figure below) as a unique piece, having a first inner arc-shaped edge (see figure 1, also see figure below) defined with a first center of curvature and a first radius of curvature (see the curvature of the first inner arc-shaped edge, see figure 1), the centripetal axis passing through a center point of first inner arc-shaped edge, the first center of curvature and the axis (i.e. the centripetal axis being a line that passes through the center of the tooth and through the center point of the first inner arc-shaped edge, see figure 1); and two shoe-shaped structures (see figure 1, also see figure below), extended oppositely and symmetrically with respect to the centripetal axis from the tooth body segment (see figure 1), each of the two shoe-shaped structures having a second inner arc-shaped edge (see figure 1, also see figure below) and an inner-edge end point (see figure 1, also see figure below), the second inner arc-shaped edge extending from a corresponding end of the first inner arc-shaped edge (see figure 1, also see figure below) to the inner-edge end point (see figure 1, also see figure below), the second inner arc-shaped edge (see figure 1, also see figure below) having a second radius of curvature (i.e. a length extending from the center of the circle forming the stator 11 to the second inner arc-shaped edge) larger than the first radius of curvature (see figure 1); wherein the first center of curvature is spaced from the inner-edge end point (see figure 1, also see figure below) of the corresponding shoe-shaped structure by a first distance (i.e. distance between the first center of curvature and the inner-edge end point, see figure 1), and the first distance is larger than the first radius of curvature (i.e. distance between the first center of curvature and the first inner arc-shaped edge, see figure 1).  

    PNG
    media_image1.png
    688
    960
    media_image1.png
    Greyscale

For claim 3, Li et al. disclose the two second inner arc-shaped edges (see figure 1, also see figure above for claim 1) being both overlapped by a reference arc line, the reference arc line intersects the centripetal axis at a center point of the second inner arc-shaped edge (see figure 1, also see figure above for claim 1), the center point of the second inner arc-shaped edge (see figure 1, also see figure above for claim 1) is spaced from the center point of the first inner arc-shaped edge (see figure 1, also see figure above for claim 1) by a concave depth (i.e. the distance between the first inner arc-shaped edge and the reference arc line at their center points), the center point of the second inner arc-shaped edge is spaced from the first center of curvature by a radial spacing (i.e. distance between the first center of curvature and the second inner arc-shaped edge at the center of the tooth), and a sum of the radial spacing and the concave depth is equal to the first radius of curvature (see figure 1).  
For claim 4, Li et al. disclose the reference arc line and the arc (i.e. the circle formed by the arc-shaped stator yoke portion, see figure above for claim 1) having the same center of circle (see figure 1).  
For claim 5, Li et al. disclose the radial spacing (i.e. distance between the first center of curvature and the second inner arc-shaped edge at the center of the tooth) being larger than the concave depth (see figure 1).  
For claim 6, Li et al. further disclose the first inner arc-shaped edge (see figure 1, also see figure above for claim 1) further having two end points (see figure 1), and the second inner arc-shaped edge (see figure 1, also see figure above for claim 1) of the corresponding shoe-shaped structure (see figure 1, also see figure above for claim 1) is extended from a corresponding one of the two end points to the inner-edge end point (see figure 1, also see figure above for claim 1) of the corresponding shoe-shaped structure (see figure 1, also see figure above for claim 1).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. as applied to claim 1 above, and further in view of Ikeno et al. (US Patent Application Pub. No.: US 2017/0288517 A1).
For claim 2, Li et al. disclose the claimed invention including each of the two shoe-shaped structures (see figure 1, also see figure above for claim 1) further having a root of protrusion (see figure 1, also see figure above for claim 1), the first center of curvature being spaced from the root of protrusion by a second distance (see figure 1), but Li et al. do not specifically disclose the second distance being larger than the first distance.  Having the second distance being larger than the first distance would merely involve changing the thickness/width of the shoe portions of the tooth as exhibited by Ikeno et al. (see figures 6 and 7, reference numeral 26), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the configuration of the shoe portions as disclosed by Ikeno et al. so that the second distance is larger than the first distance for Li et al. for facilitating the reduction of cogging torque (see Ikeno et al.'s paragraph [0014]).  

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. as applied to claim 6 above, and further in view of Li et al. (US Patent Application Pub. No.: US 2017/0063179 A1, hereinafter Li '179).
For claim 7, Li et al. disclose the claimed invention except for the two end points of the first inner arc-shaped edge forming an angle ranged from 80° to 120° with respect to the first center of curvature.  Having a particular angle range between end points of the first inner arc-shaped edge would merely involve adjusting the shape and radius of curvature of the arc as exhibited by Li '179 (see figures 5 and 6, reference numeral 40), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the shape/radius of curvature as disclosed by Li '179 so that the two end points of the first inner arc-shaped edge forms an angle ranged from 80° to 120° for Li et al. for predictably providing desirable configuration for facilitating the proper functioning of the device.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references disclose embodiments of stator core configurations: US 10199886 B2 (Li; Yue et al.), US 7143503 B2 (Ionel; Dan M. et al.), US 6744171 B1 (Kolomeitsev; Sergei F.), US 5773908 A (Stephens; Charles M. et al.), US 4748362 A (Hedlund; Gunnar), US 20170093249 A1 (LI; Yue et al.), US 20170093233 A1 (LI; Yue et al.), US 20170093260 A1 (LI; Yue et al.), US 20170054353 A1 (LI; Yue et al.).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX W MOK whose telephone number is (571)272-9084. The examiner can normally be reached 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX W MOK/Primary Examiner, Art Unit 2834